[Cite as Hanak v. Kraus, 2022-Ohio-1941.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

JANE HANAK, ET AL.,                               :

                Plaintiffs-Appellants,            :
                                                           No. 110884
                v.                                :

KIMBERLY KRAUS, M.D., ET AL.,                     :

                Defendants-Appellees.             :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 9, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-21-943309


                                            Appearances:

                Jane Hanak and Mark Hanak, pro se.

                Reminger Co., L.P.A., Clifford C. Masch, and Jeanne M.
                Mullin, for appellees.


SEAN C. GALLAGHER, A.J.:

                  Plaintiffs-appellants Jane Hanak and Mark Hanak (“the Hanaks”)

appeal the trial court’s decision dismissing their medical-malpractice action against

defendants-appellees Kimberly Kraus, M.D.; Anthony J. Gingo, M.D.; Anthony J.
Gingo, M.D., Inc., d.b.a. Drs. Gingo and Kraus Women’s Health Specialists; and

Drs. Gingo and Kraus Women’s Health Specialists Inc. Upon review, we affirm.

      Background

               On January 26, 2021, the Hanaks filed a medical-malpractice action

against appellees. The Hanaks did not attach an affidavit of merit to the complaint.

Instead, they filed a “motion for enlargement of time of 90 days to file affidavit(s) of

merit” pursuant to Civ.R. 10(D)(2)(b), in which they stated the “[m]otion is filed in

good faith” and that “[t]his brief extension of time is necessary to prepare the

affidavit writing by secured medical expert witness. Due to Plaintiff, Jane Hanak,

illness of Covid 19, medical appointments were ceased.”

               The appellees filed motions to dismiss the complaint and opposed the

Hanaks’ request for an enlargement of time to file an affidavit of merit. Appellees

argued that the complaint should be dismissed pursuant to Civ.R. 12(B)(6) because

it was a refiled complaint that was not filed within the original one-year medical-

malpractice statute of limitations or within one year of the dismissal of the original

action. Appellees also argued that the complaint did not comply with Civ.R.

10(D)(2) and that the Hanaks failed to establish good cause to obtain an extension

of time to submit an affidavit of merit. Appellees attached a copy of the notice of

voluntary dismissal filed on January 23, 2020, in the original case and a copy of the

journal   entry   that   dismissed    the   original   case   without   prejudice    on

January 24, 2020.
               In opposition to the motions to dismiss, the Hanaks acknowledged

that their original complaint had been filed on September 5, 2019, that they were

given two extensions of time to file an affidavit of merit in the original case, they filed

a notice of voluntary dismissal pursuant to Civ.R. 41(A) on January 23, 2020, and

the original case was dismissed without prejudice on January 24, 2020. The Hanaks

also acknowledged that by operation of Ohio’s savings statute, R.C. 2305.19(A), they

had until January 24, 2021, to refile their claims against appellees. The Hanaks

stated that they submitted their complaint for e-filing on January 22, 2021; however,

the clerk sent an electronic notice of rejection for an invalid filing. The Hanaks

alleged the e-filing system was not available over the weekend. The complaint was

again submitted and was accepted for filing on Tuesday, January 26, 2021. The

Hanaks argued that the complaint should have been considered timely filed when it

was first submitted for e-filing on January 22, 2021.

               The Hanaks also made other arguments pertaining to the discovery

rule. They further argued in support of their motion for enlargement of time to file

an affidavit of merit. The Hanaks claimed they had good cause for requesting an

extension of time because their retained specialist needed to review the medical

records before he could provide an affidavit of merit and could not meet with

Ms. Hanak until January 2021. Attached to the opposition brief was an affidavit of

Jane Hanak, an affidavit of merit provided by Mickey M. Karram, M.D., and

unauthenticated documents reflecting Jane Hanak’s registration with the clerk of

court’s electronic filing system, a filing confirmation reflecting the complaint was
submitted for e-filing on January 22, 2021, and an electronic notification from the

clerk of courts of the e-file case rejection for an invalid filing on January 22, 2021.

Dr. Karram opined in the affidavit of merit that “the standard of care was breached

by one or more of the Defendants to the action and the breach caused injury to

Ms. Jane Hanak and her husband, Mark Hanak.”

               Additional briefing by the parties was filed. On September 9, 2021,

the trial court issued a decision that granted the motions to dismiss filed by appellees

and dismissed the case with prejudice. The trial court ruled as follows:

      Due to the fact that plaintiffs failed to refile this matter either (1) within
      one year of their voluntary dismissal pursuant to Civ.R. 41(A), or (2)
      within the original one-year medical malpractice statute of limitations,
      the court must dismiss this case as a matter of law. Further, plaintiffs’
      affidavit of merit is deficient as it does not identify “each defendant
      named in the complaint.” Therefore, pursuant to Civ.R. 12(B)(6),
      Civ.R. 10(D)(2), R.C. 2305.113(A), and R.C. 2305.19(A), the complaint
      is dismissed with prejudice.

               The Hanaks timely filed this appeal.

      Law and Analysis

               As an initial matter, appellees have filed a motion to strike factual

allegations in the appellants’ brief that are not contained in the record. Generally,

an appellate court “is limited to the record of the [trial court’s proceedings]” and

“cannot add matter to the record before it * * *.” Morgan v. Eads, 104 Ohio St.3d

142, 2004-Ohio-6110, 818 N.E.2d 1157, ¶ 13, citing State v. Ishmail, 54 Ohio St.2d

402, 377 N.E.2d 500 (1978), paragraph one of the syllabus. “Statements in an

appellate brief, or attachments thereto, are not part of the record in determining the
appeal.” Welther v. Plageman, 10th Dist. Franklin No. 19AP-774, 2021-Ohio-713,

¶ 9, citing Cashlink, LLC v. Mosin, Inc., 10th Dist. Franklin No. 12AP-395, 2012-

Ohio-5906, ¶ 8; see also Waterford Tower Condominium Assn. v. TransAmerica

Real Estate Group, 10th Dist. Franklin No. 05AP-593, 2006-Ohio-508, ¶ 13.

Because the statement of the case and the statement of the facts in the appellants’

brief contain a lengthy discussion of factual allegations that are not part of the

record, we strike those sections of the appellants’ brief.1 Upon our review, we shall

consider the record as it existed before the trial court.

               Under their first assignment of error, the Hanaks challenge the trial

court’s dismissal of their complaint for a deficient affidavit of merit. Under their

second assignment of error, the Hanaks challenge the dismissal of their complaint

for being untimely filed. We certainly understand the Hanaks’ position that their

claims of wrongdoing should be heard; however, we are bound to follow Ohio law in

determining whether their claims were timely filed. Also, the federal rules, which

were raised at oral argument, are not applicable in this matter.

               We review a trial court’s dismissal pursuant to Civ.R. 12(B)(6) de

novo. See Schmitz v. NCAA, 155 Ohio St.3d 389, 2018-Ohio-4391, 122 N.E.3d 80,

¶ 10, citing Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, 814

N.E.2d 44, ¶ 5. “A court may dismiss a complaint as untimely under Civ.R. 12(B)(6)


       1A separate order has issued on the motion to strike. An appellate court is
confined, pursuant to App.R. 12(A)(1)(b), to the record before it as defined in App.R. 9(A).
See Lamar v. Marbury, 69 Ohio St.2d 274, 277, 431 N.E.2d 1028 (1982). The appellants’
brief may not be utilized to bring factual matters and proceedings before the appellate
court not otherwise appearing in the record.
only when, after accepting the factual allegations as true and making all reasonable

inferences in favor of the plaintiff, the complaint shows conclusively on its face that

the action is time-barred.” Id. at ¶ 11, citing Maitland v. Ford Motor Co., 103 Ohio

St.3d 463, 2004-Ohio-5717, 816 N.E.2d 1061, ¶ 11; Velotta v. Leo Petronzio

Landscaping, Inc., 69 Ohio St.2d 376, 379, 433 N.E.2d 147 (1982). A court is

permitted to take judicial notice of appropriate matters in determining a

Civ.R. 12(B)(6) motion without converting it to a motion for summary judgment.

State ex rel. Everhart v. McIntosh, 115 Ohio St.3d 195, 2007-Ohio-4798, 874 N.E.2d

516, ¶ 10.

               R.C. 2305.113(A), which is the applicable statute of limitations, states

that “an action upon a medical * * * claim shall be commenced within one year after

the cause of action accrued.” Ohio’s savings statute, R.C. 2305.19(A), provides:

      In any action that is commenced or attempted to be commenced * * *,
      if the plaintiff fails otherwise than upon the merits, the plaintiff * * *
      may commence a new action within one year after the * * * plaintiff’s
      failure otherwise than upon the merits or within the period of the
      original applicable statute of limitations, whichever occurs later.

               There is no dispute that the original complaint was filed September 5,

2019, and the original case was dismissed without prejudice on January 24, 2020.

Pursuant to R.C. 1.14 and Civ.R. 6(A), because the last day of the limitations period

was a Sunday, the Hanaks had until January 25, 2021, to file their complaint. The

record reflects that the Hanaks’ complaint was filed on Tuesday, January 26, 2021,

which was one day late. However, the Hanaks argue that they submitted their

complaint for e-filing on January 22, 2021, but it was rejected as an invalid filing,
and thereafter, they encountered difficulties with the e-filing system and in reaching

the e-file help desk for assistance.        They maintain they had extenuating

circumstances that should have been recognized by the trial court and that their

complaint should be considered timely filed.

               The Ohio Supreme Court has repeatedly declared that “pro se litigants

* * * must follow the same procedures as litigants represented by counsel.” State ex

rel. Gessner v. Vore, 123 Ohio St.3d 96, 2009-Ohio-4150, 914 N.E.2d 376, ¶ 5.

Additionally, “[i]t is well-established that pro se litigants are presumed to have

knowledge of the law and legal procedures, and that they are held to the same

standard as litigants who are represented by counsel.” Sabouri v. Ohio Dept. of Job

& Family Servs., 145 Ohio App.3d 651, 654, 763 N.E.2d 1238 (10th Dist.2001).

These principles have been applied to pro se litigants who have encountered

difficulties with the court’s electronic filing system. See Saeed v. Greater Cleveland

Regional Transit Auth., 8th Dist. Cuyahoga No. 104617, 2017-Ohio-935, ¶ 10.

               E-filing is mandatory under Loc.R. 39.0 of the Court of Common

Pleas of Cuyahoga County, General Division. See Loc.R. 39.0(A). Pursuant to Loc.R.

39.0(F)(3), electronic submissions are subject to screening by the clerk’s office prior

to being accepted and docketed. Loc.R. 39.0(B)(1) defines the clerk’s review of

e-filed documents to include, among other requirements, “compliance with all court

formatting rules,” and Loc.R. 39.0(D) sets forth various formatting requirements for

all e-filed documents. Loc.R. 39.0(F) further provides in part as follows:
      (6) The clerk will notify the E-Filer by e-mail of the successful
      submission.

      (7) If the clerk rejects a submitted document, the document will not
      become part of the official court record. The clerk will notify the E-Filer
      by e-mail if the E-Filer’s submission has been rejected.

      (8) Filing a document electronically or the clerk’s rejection of a
      document does not alter the filing deadline for that document.

Additionally, Loc.R. 39.0(H)(3) instructs that system users may file paper

documents when encountering technical problems with the court’s filing system in

order to comply with certain deadlines.

               In this matter, because the complaint was not properly filed by

January 25, 2021, it was untimely. If the Hanaks encountered a technical problem

when trying to file their documents after receiving a rejection notice, they could have

filed their complaint and their motion with the clerk’s office in paper format on

Monday, January 25, 2021, to comply with the filing deadline.              See Loc.R.

39.0(H)(3). The alleged difficulties that the Hanaks encountered in e-filing their

documents properly did not require the complaint to be deemed timely filed. See

Saeed at ¶ 10 (finding a pro se plaintiff that had trouble with the court’s electronic

filing system was required to adhere to the statutory time requirements the same as

any other litigant); Rutti v. Dobeck, 8th Dist. Cuyahoga No. 105634, 2017-Ohio-

8737, ¶ 14 (finding complaint was time-barred when it was untimely filed after being

submitted and rejected for e-filing); compare Covarrubias v. Lowe’s Home

Improvement, L.L.C., 2021-Ohio-1658, 172 N.E.3d 516, ¶ 31-33 (8th Dist.) (limited

holding that found a complaint that was properly submitted for filing, but not
processed and accepted by the clerk’s office until the following day, could be deemed

timely filed); Jones v. Univ. Hosps. of Cleveland, 2018-Ohio-4704, 124 N.E.3d 390,

¶ 23-24 (8th Dist.) (finding the clerk of courts lacked authority to reject a manually

filed complaint for lack of addresses in the caption, but recognizing the court’s

temporary administrative order governing the court’s electronic filing system, which

was superseded by Loc.R. 39, was not applicable to a manual filing). Upon our

review, we find the trial court did not err in dismissing the complaint as time-barred.

               Next, we recognize that although the complaint did not include an

accompanying affidavit of merit, the Hanaks filed a motion for an enlargement of

time to file an affidavit of merit. Thereafter, they filed a defective affidavit in

responding to the motion to dismiss. Civ.R. 10(D)(2) requires that a complaint that

contains a medical claim “shall be accompanied by one or more affidavits of merit

relative to each defendant named in the complaint for whom expert testimony is

necessary to establish liability.” The rule expressly makes clear that “the affidavit is

necessary in order to ‘establish the adequacy of the complaint.’” Fletcher v. Univ.

Hosps. of Cleveland, 120 Ohio St.3d 167, 2008-Ohio-5379, 897 N.E.2d 147, ¶ 10,

quoting Civ.R. 10(D)(2)(d). The affidavit of merit must include several averments

by the expert that go to the validity of the medical claim.               Id. at ¶ 9;

Civ.R. 10(D)(2)(a).

               “The affidavit-of-merit requirement thus prevents the filing of

medical claims that are not supported by an expert’s opinion, and it deters filing

actions against all medical providers who cared for a patient.” Erwin v. Bryan, 125
Ohio St.3d 519, 2010-Ohio-2202, 929 N.E.2d 1019, ¶ 19. The Supreme Court of Ohio

has held that “[b]ecause the heightened standard imposed by the explicit text of

[Civ.R. 10(D)(2)(d)] goes directly to the sufficiency of the complaint, a motion to

dismiss for failure to state a claim upon which relief can be granted is the proper

remedy when the plaintiff fails to include an affidavit of merit.” Fletcher at ¶ 13.2

               In this case, the Hanaks filed with their complaint a motion for

enlargement of time to file an affidavit of merit. Civ.R. 10(D)(2)(b) permits a

plaintiff to file with the complaint a motion to extend the time in which to file an

affidavit of merit, and the rule states that “[f]or good cause shown and in accordance

with division (c) of this rule, the court shall grant the plaintiff a reasonable period of

time to file an affidavit of merit * * *.”3 After the appellees filed their motions to

dismiss, the Hanaks were given an opportunity to respond to the motions. In their

opposition brief, the Hanaks set forth facts and circumstances to support their

assertion of good cause and they attached the affidavit of merit of Dr. Karram as well

as the affidavit of Jane Hanak.




       2 Pursuant to Civ.R. 10(D)(2)(d), “[a]ny dismissal for the failure to comply with
this rule shall operate as a failure otherwise than on the merits.” “Nevertheless, where a
case is dismissed after appellant has refiled the complaint under the saving statute, the
dismissal is functionally a dismissal with prejudice.” Adkins v. Women’s Welsh Club of
Am., 8th Dist. Cuyahoga No. 106859, 2019-Ohio-70, ¶ 14, citing Metro v. Diplomat
Healthcare, 8th Dist. Cuyahoga No. 100799, 2014-Ohio-3146, ¶ 2.

       3 Civ.R. 10(D)(2)(c) details the circumstances and factors the court is to consider
in determining whether good cause exists to grant the plaintiff an extension of time to file
the affidavit of merit.
               The affidavit of merit of Dr. Karram generally averred that “the

standard of care was breached by one or more of the Defendants to the action * * *.”

This was not sufficient to satisfy Civ.R. 10(D)(2), which requires a plaintiff to submit

affidavit(s) of merit “relative to each defendant named in the complaint.” See

O’Stricker v. Robinson Mem. Hosp. Found., 2017-Ohio-2600, 90 N.E.3d 28, ¶ 45

(11th Dist.) (the affidavit must be specific enough to indicate the standard of care

was breached by each defendant named in the complaint); Woods v. Riverside

Methodist Hosp., 10th Dist. Franklin No. 11AP-689, 2012-Ohio-3139, ¶ 14 (“An

affidavit that vaguely avers that the standard of care was breached by one or more

defendants is insufficient.”). The trial court properly recognized that pursuant to

Civ.R. 10(D)(2), “plaintiffs’ affidavit of merit is deficient as it does not identify ‘each

defendant named in the complaint.’”          Although the trial court did not afford

appellees an extension of time to cure the defect, we are unable to find the

circumstances warranted an extension because the complaint was time-barred.4

               Based on a de novo review of the trial court proceedings, we conclude

the trial court did not err in dismissing the action pursuant to Civ.R. 12(B)(6), R.C.

2305.113(A), and 2305.19(A).


       4Because we have found the action is time-barred, we need not address whether
an extension would be authorized pursuant to Civ.R. 10(D)(2)(e). Compare Chapman v.
S. Pointe Hosp., 186 Ohio App.3d 430, 2010-Ohio-152, 928 N.E.2d 777 (8th Dist.), and
Jarina v. Fairview Hosp., 8th Dist. Cuyahoga No. 91468, 2008-Ohio-6846, with Wilson
v. Mercy Health, 11th Dist. Trumbull No. 2021-T-0004, 2021-Ohio-2470, ¶ 11, and Estate
of Aukland v. Broadview NH, LLC, 10th Dist. Franklin Nos. 16AP-661 and 16AP-765,
2017-Ohio-5602, ¶ 19. We also note that this case is distinguishable from Adkins, which
was “not a case in which a defective affidavit had been filed.” Adkins, 8th Dist. Cuyahoga
No. 106859, 2019-Ohio-70, at ¶ 18.
              Judgment affirmed.

      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                      __
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, J., and
EMANUELLA D. GROVES, J., CONCUR